Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 17 July 2020. Claims 1, 3, 5-6, 8-9, 11, and 15 were amended. Claims 7 and 14 were canceled. Claims 1-6, 8-13, and 15 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claims 1-6, 8-13, and 15 are rejected under 35 USC § 101
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1-6, 8-13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites a “method for detecting recurrence of a medical condition in a subject previously treated for the medical condition,” which is an abstract idea because it is a mental process. “Detecting recurrence of a medical condition in a subject previously treated for the medical condition” is considered to be a mental process because it is a concept capable of being performed in the 
 
Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements:
using natural language processing, extracting information from a data set comprising information relating to the subject prior to and/or during the subject's previous treatment for the medical condition; 
reformulating the extracted information into structured data based on a standardized model; 
obtaining a data retrieval request comprising a structured query adhering to a template; and 
retrieving data from the structured data based on the structured query of the data retrieval request.
The use of general natural language processing technology amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The additional elements of gathering and storing the data amounts to adding insignificant extra-solution activity to the judicial exception (see MPEP 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the use of general natural language processing technology amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Also, the additional elements of gathering and storing the data amounts to adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Similarly, these data gathering and storing functions amount to well-understood, routine, and conventional activity (see MPEP 2106.05(d) and the examples in that section). Accordingly, claim 1 is ineligible.

Dependent claims 2, 6, and 8 merely further limit the abstract idea of claim 1 discussed above and are thereby considered to be ineligible.
Dependent claims 3-5 and 9-10 further recite additional elements that amount to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer 3-5 and 9-10 are ineligible.
Claims 11-13 and 15 are parallel in nature to claims 1-6 and 8-10. Accordingly claims 11-13 and 15 are rejected as being directed towards ineligible subject matter based upon the same analysis above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13, and 15 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Mynhier et al. (U.S. 2016/0210427), hereinafter “Mynhier”, in view of Dang (U.S. 2013/0006672), hereinafter “Dang”.

Regarding Claim 1, Mynhier discloses a method for detecting recurrence of a medical condition in a subject previously treated for the medical condition, the method comprising: 
using natural language processing, extracting information from a data set comprising information relating to the subject prior to and/or during the subject's previous treatment for the medical condition (See Mynhier [0016]-[0017] the server is configured ; 
reformulating the extracted information into structured data based on a standardized model (See Mynhier [0085] The resulting cleansed, structured, standardized data can be stored in one or more databases defined by the common information model module.); 
obtaining a data retrieval request comprising a structured query adhering to a template (See Mynhier [0053] the system can include rules for governing data flow via query. [0062] To validate a request for data by user device the market rules module checks if the specific record requested by the user device from data source is allowed by the market rules specified by data source.); and 
retrieving data from the structured data based on the structured query of the data retrieval request (See Mynhier [0062] For records from the data source identified by this rule, the switch module stores a query in the common information model for this record and executes this query at the time a request is made for this record by the API.), wherein the step of retrieving data comprises:
identifying a pair of connected data elements of the structured data (See Mynhier [0084] system can identify and match data on the same patient ingested from multiple data sources.)…; 
retrieving at least one of the connected data elements (See Mynhier [0107] the system provides access to data to facilitate ongoing reporting on outcomes of a disease treatment and prevention program including patient outcomes, care delivery effectiveness and efficiency.).
Mynhier does not disclose: 
each of the pair of connected data elements comprising respective phenotypes; 
based on the respective phenotypes of the connected elements, determining if the connected data elements indicate recurrence; and 
based on whether it is determined that recurrence is indicated.
Dang teaches:
each of the pair of connected data elements comprising respective phenotypes (See Dang [0036] the system allows an objective means for measuring and quantifying health care services based upon episode treatment groups (ETGs). An episode treatment group (ETG) is a clinically homogenous and statistically stable group of similar illness etiology and therapeutic treatment. This meets the broadest reasonable interpretation of the data being connected based on a “phenotype.”); 
based on the respective phenotypes of the connected elements, determining if the connected data elements indicate recurrence (See Dang [0073] If an ETG (which is understood to include phenotypes) matches a prior ETG, the ETG is determined to be recurrent.); and 
based on whether it is determined that recurrence is indicated (See Dang [0073] If an ETG (which is understood to include phenotypes) matches a prior ETG, the ETG is determined to be recurrent.).
The system of Dang is applicable to the disclosure of Mynhier as they both share characteristics and capabilities, namely, they are directed to gathering and organizing medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mynhier to include detection of recurrence as taught by Dang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mynhier in order to operate a more efficient health care system (see Dang [0005]).

Regarding claim 2, Mynhier in view of Bang discloses the method of claim 1 as discussed above. Mynhier further discloses a method, wherein the step of reformulating the extracted information into structured data comprises:
organizing the extracted information based on a questionnaire format and a format of the extracted data (See Mynhier [0137] the system organizes the extracted information into multiple domains including vitals, chronic, episodic, genomic, claims, social, behavioral, and similar. Examiner notes that a “questionnaire format” has no common technical meaning, and therefore data that is sorted in a way that specific questions (or queries) can find the information meets the broadest reasonable interpretation of “questionnaire format.”).

Regarding claim 3, Mynhier in view of Bang discloses the method of claim 1 as discussed above. Mynhier further discloses a method, wherein the step of reformulating the extracted information into structured data comprises:
using a resource wrapper interface to transform the extracted information to a standardized data format, wherein the standardized data format is defined by the standardized model (See Mynhier [0085] The resulting cleansed, structured, standardized data can be stored in one or more databases defined by the common information model module, including Fast Healthcare Interoperability Resources (FHIR) standards.).

Regarding claim 4, Mynhier in view of Bang discloses the method of claim 1 as discussed above. Mynhier further discloses a method, wherein:
the resource wrapper interface comprises a Fast Healthcare Interoperability Resources, FHIR, resource wrapper interface, and wherein the standardized model comprises a FHIR model (See Mynhier [0085] The resulting cleansed, structured, standardized data can be stored in one or more databases defined by the common information model module, including Fast Healthcare Interoperability Resources (FHIR) standards.).

Regarding claim 5, Mynhier in view of Bang discloses the method of claim 1 as discussed above. Mynhier further discloses a method, wherein:
the template comprises a definition of … decision logic (See Mynhier [0053] the system can include rules for governing data flow via query. [0062] To validate a request for data .
Mynhier does not disclose:
the template comprises a definition of permissible phenotypes.
Dang teaches:
the template comprises a definition of permissible phenotypes (See Dang [0036] the system allows an objective means for measuring and quantifying health care services based upon episode treatment groups (ETGs). An episode treatment group (ETG) is a clinically homogenous and statistically stable group of similar illness etiology and therapeutic treatment. This meets the broadest reasonable interpretation of the data being connected to a “phenotype.”).
The system of Dang is applicable to the disclosure of Mynhier as they both share characteristics and capabilities, namely, they are directed to gathering and organizing medical data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mynhier to include detection of recurrence as taught by Dang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mynhier in order to operate a more efficient health care system (see Dang [0005]).


Regarding claim 6
the structured query comprises at least one of: an identifier of a subject; an identifier of a document; a phenotype; a definition of a permissible phenotype; a decision rule; and an identifier of a function (See Mynhier [0084] upon matching data from two or more data sources, the switch module tags the data with a unique id for that patient in the health data system.).

Regarding claim 8, Mynhier in view of Bang discloses the method of claim 1 as discussed above. Mynhier further discloses a method, wherein:
the data set comprises unstructured or semi-structured data (See Mynhier [0122] System provides the agent modules that capture data from multiple sources, such as EMR (Electronic Medical Records), unstructured transactional and research data (through Natural Language Processing), financial data, patient reported information, and data streams from medical devices or fitness wearables.).

Regarding claim 9, Mynhier in view of Dang discloses the method of claim 1 as discussed above. Claim 9 recites a computer program product with instructions to implement the method of claim 1. Therefore, claim 9 is rejected based on the analysis for claim 1, above.

Regarding claim 10, Mynhier in view of Dang discloses the method of claim 1 as discussed above. Claim 10 recites a system with a processor and the computer program product of claim 9. Therefore, claim 10 is rejected based on the same analysis as claim 9 (and claim 1), above.

Regarding claims 11-13 and 15, Mynhier in view of Dang discloses the method of claims 1 and 3-5 as discussed above. Claims 11-13 and 15 recite a method substantially similar to the method recited in claims 1 and 3-5. Therefore, claims 11-13 and 15 are rejected based on the same analysis as claims 1 and 3-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN DURANT/Primary Examiner, Art Unit 3619